DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 12/20/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 11/25/2019 Applicants elected, without traverse, the invention of Group I (claims 20-32) and the particular species that is p.Tyr537Ser.  On page 2 of the Office Action of 02/21/2020, it was noted that in light of the Examiner’s search and analysis of p.Tyr537Ser, the restriction between the elected p.Tyr537Ser and p.Tyr537Asn was withdrawn.  It was further noted that the withdrawal did not affect the election as it is applied to the remaining elements (species election) as set forth on page 2 of the papers of 09/30/2019.
In Office Action of 10/22/2020 (p.2-3) the Examiner withdrew the restriction requirement between the originally elected p.Tyr537Ser and the combination of p.Tyr537Ser with p.Leu536Gln.



Claim Objections
Claim 41 is objected to because of the following informalities:  the claim recites the phrase “for the presence of and p.Tyr537Asn” where the phrase “for the presence of [[and]] p.Tyr537Asn” is likely intended.  Appropriate correction is required.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-4 of the Office Action of 09/27/2021, is withdrawn in light of the amendments to the claims.  

Priority
Applicant’s cancellation of the claims directed to subject matter that was not provided in the provisional applications, as addressed on pages 4-5 of the Office Action of 09/27/2021, is noted.

Withdrawn Claim Rejections - 35 USC § 112 – New Matter
Maintained and Modified as Necessitated by Claim Amendments
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 6-7 of the Office Action of 09/27/2021, is withdrawn in light of the amendments to the claims.  

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims under 35 USC 103, as set forth on pages 8-11 of the Office Action of 09/27/2021, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 103
Necessitated by Claim Amendments
Claims 20-22, 29, 31, 32 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (1997) cited on the IDS of 05/28/2019 in view of Kohler et al (1995) and Herynk et al (2004).
Zhang et al teaches (e.g.:  p.1244 – Tumor samples) the analysis of tumor and breast biopsy samples (claim 29) from subjects with breast cancer (claim 31 and 32) using PCR amplification with primer pairs (e.g.:  p.1244 – PCR amplification and SSCP analysis; Table 1) (claims 21 and 22) and sequencing using Sanger sequencing and 35S-labeled dCTP (e.g.:p.1245 – DNA sequencing; Fig 1).  Zhang et al teaches the detection of an ESR1 variant nucleic acids using sequencing (relevant to the limitations of claim 20) which is an assay that can detect the recited p.Leu536Gln, p.Tyr537Ser and p.Tyr537Asn (e.g.:  Fig 1) variations (relevant to claims 20 and 41). 
Zhang et al does not exemplify the Identification of the presence of a p.Tyr537Ser variation, but such a variation was known in the prior art and is taught by Kohler et al and  (e.g.:  Table 2; p. 35, right col).
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to have detected the p.Tyr537Ser variation of Kohler et al using the methods of Zhang et al.  The skilled artisan would have been motivated to detect the p.Tyr537Ser mutation based on the 

Conclusion
No claim is allowed.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center 
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634